If the intention of the jury is clearly manifested, the omission of the word "guilty" will not vitiate the verdict. The following verdict: "We, the jury, find the defendant and assess a fine of $50" — is sufficient to support a judgment of guilt. 27 R. C. L. 859, § 31.
When the court during the trial of a cause commits error in admitting testimony, and afterwards excludes it, and clearly and emphatically instructs the jury to disregard such testimony, the error is cured, unless the error has so prejudiced the jury as to be impossible of eradication. Davis v. State, 18 Ala. App. 482, 93 So. 269.
This court and the Supreme Court have recently held, in line with the long-established rule, that evidence, though illegally obtained, is admissible in evidence.
The bottle of liquor found in defendant's possession was introduced in evidence, and the jury properly took it with them in the jury room while considering this verdict. There can be no doubt about the correctness of the court's ruling on this point.
We find no error in the record, and the judgment is affirmed.
Affirmed.